Citation Nr: 1642947	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-21 850	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for a caesarean section scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1972 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal know resides with the RO in Atlanta, Georgia/

In October 2016, the Board received a waiver of agency of original jurisdiction review of the evidence added to the claims file since the January 2014 supplemental statement of the case.


FINDING OF FACT

At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's caesarean section scar is painful.  


CONCLUSION OF LAW

Throughout the appeal, the criteria for a 10 percent rating for a caesarean section scar were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Codes 7804 and 7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that her service-connected caesarean section scar warrants a compensable rating because, in substance, it is painful, herniated, and has a keloid formation.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's caesarean section scar is rated as non compensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under the regulations that have been in effect since before the Veteran filed her claim in November 2009, Diagnostic Code 7805 provides that other scars are evaluated under Diagnostic Codes 7800 to 7804.  38 C.F.R. § 4.118.  Diagnostic Code 7804 provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  Id.

The Veteran denied having a painful scar when examined by VA in August 2009 and March 2013.  However, at the January 2010 VA examination the Veteran reported that her scar was painful when she wore a belt that rubbed on it and the examiner reported that the scar had a keloid formation.  The examiner thereafter changed her diagnosis to "scar, status post caesarean section, with residual soreness."  Moreover, at the subsequent March 2012 VA examination under the heading "Medical History" the examiner checked yes to the question of whether the Veteran's scar was painful and thereafter explained that it itched and was sore.  Further, in a November 2013 statement to VA the Veteran reported that her scar was, among other things, painful.  Lastly, the Board notes that treatment records dated in February 2014 document her seeking treatment for a painful caesarean section scar and a small reducible umbilical hernia.

Given the above competent and credible reports of pain and because pain, the Board finds that the question of whether the Veteran's caesarean section scar is painful is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it is painful.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the criteria for a 10 percent rating, but no more, for this one caesarean section scar have been met under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  Moreover, because the Veteran's symptoms have been substantially the same throughout the appeal, the Board finds that it need not consider staged ratings.  See Hart.


ORDER

A 10 percent rating for the caesarean section scar is granted subject to the laws and regulations governing monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


